Citation Nr: 1100780	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-12 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to August 1945, 
and he received awards including a Combat Infantryman Badge.  The 
Veteran died in March 2005, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  The Veteran was granted service connection for posttraumatic 
stress disorder (PTSD), bilateral hearing loss, and tinnitus in a 
rating decision issued the month after his death, and the 
appellant was granted accrued benefits for such disabilities.

2.  Resolving all reasonable doubt in the appellant's favor, the 
amended certificate of death and other medical evidence of record 
establishes that the Veteran's service-connected PTSD was a 
contributory cause to his death by cardio respiratory arrest.

3.  As the Veteran's cause of death is service-connected, no time 
limit applies to the appellant's application for burial benefits, 
and this claim was timely received.





CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2010).

2.  The criteria for service-connected burial benefits have been 
met.  38 U.S.C.A. §§ 2302, 2304 (West 2002); 38 C.F.R. §§ 
3.1600(a), 3.1601(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection for 
the cause of the Veteran's death and to grant service-connected 
burial benefits constitutes a full grant of the benefits sought 
on appeal, no further action is necessary to comply with the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations.

To warrant service connection for the cause of a veteran's death, 
the evidence must show that a service-connected disability was 
either a principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A disability will be considered the principal cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
disability will be considered a contributory cause of death when 
it contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  The evidence must establish that there was a causal 
connection to the death, not merely that the disability casually 
shared in producing death.  38 C.F.R. § 3.312(c).  There are 
primary causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated irrespective 
of coexisting conditions.  Nevertheless, even in such cases, it 
must be considered whether a reasonable basis may exist for 
holding that a service-connected condition was so severe as to 
have a material influence in accelerating death.  However, it 
would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the Veteran died in March 2005.  He was granted 
service connection for PTSD, bilateral hearing loss, and tinnitus 
in a rating decision issued the month after his death, or in 
April 2005.  As the Veteran's surviving spouse, the appellant was 
subsequently granted accrued benefits for such disabilities.  She 
asserts that the Veteran's service-connected PTSD was a 
contributory factor in causing his death.  

The Veteran's original certificate of death, issued in March 
2005, reflects that his immediate cause of death was cardio 
respiratory arrest, with an onset of minutes prior to death.  
Underlying causes were listed as brain tumor and brain edema, 
with an onset of months each prior to death, and coronary artery 
disease, with an onset of years prior to death.  Other 
significant conditions contributing to the Veteran's death were 
listed as atrial fibrillation and dementia.  

The appellant has submitted a September 2007 opinion from Ms. 
D.R., a Licensed Clinical Psychologist, indicating that the 
Veteran's PTSD contributed to cause his death.  This opinion was 
based on an interview with the appellant, the Veteran's social 
and medical history as provided by the appellant, and a review of 
records.  In particular, the letter reflects a thorough review of 
all medical evidence of record, including the original 
certificate of death, the Veteran's private treatment records 
dated from October 1997 through March 2005, a January 2005 VA 
mental health examination, and a January 2005 psychological 
evaluation by a private marriage and family therapist.  The 
letter also indicates that Ms. D.R. reviewed the rationale in 
prior adjudications by the RO, such as statements of the case.

Specifically, Ms. D.R. noted that the Veteran had no known 
history of psychiatric treatment and had taken no psychotropic 
medications.  However, the appellant reported that the Veteran's 
children noted that he always exhibited an inappropriate 
response, such as laughter, when he was injured or saw others 
injured.  She further reported that he had severe nightmares 
which caused the bed to shake, and he would stop breathing or 
have high respirations and would punch and kick during the night, 
at one point breaking her nose.  The Veteran was noted to have 
daily intrusive memories of "rotting body parts," and he would 
not groom himself and wore the same clothes.  The appellant 
brought in a photo album that the Veteran kept with pictures of 
dead bodies, and she stated that he would sob while showing her 
the photos and lamenting about being one of the few that survived 
in his group.  The appellant stated that the Veteran drank an 
average four glasses of wine per night, every night, at home.  
Ms. D.R. further noted that a review of the two January 2005 
psychological evaluations indicated that the Veteran's children 
avoided him due to his detachment, aloofness, and tendency toward 
anger and threatening behavior.  She noted that the Veteran had 
other medical conditions including hypertension and severe 
hearing impairment, which is service-connected.

In summary, Ms. D.R. stated that, based on a review of all 
evidence of record, the Veteran suffered from chronic symptoms 
and signs of PTSD which reduced the quality of his life and that 
of his family, especially the appellant.  She opined that the 
stress of living with this chronic disorder aggravated the 
Veteran's physical health.  Ms. D.R. further opined that the 
Veteran's severe hearing impairment, which is also service-
connected, also aggravated his condition and contributed to 
general stress.  Ms. D.R. reasoned that medical and psychological 
literature links repeated exposure to chronic stress to decreased 
immune functioning, cardiac problems, and hypertension or high 
blood pressure, among other medical problems.  She further 
reasoned that reduced mental health is linked to medical 
problems, and vice versa, as it is impossible to separate the 
body and mind.  Ms. D.R. noted that the Veteran's mental health 
disability caused family estrangement and isolation, as well as 
anger and agitation.  She stated that anger and agitation are 
directly linked to cardiac functioning in literature on Type A 
personalities, high stress is linked to greater incidence of 
cardiac arrest, and lack of social and family support is linked 
to greater medical problems.  Ms. D.R. further reasoned that the 
Veteran's severe hearing impairment contributed to his social 
isolation, frustration, and anger.  Accordingly, Ms. D.R. 
indicated that the Veteran's disabilities as a result of service, 
including PTSD and severe hearing impairment, contributed to his 
death.

The Board notes that Ms. D.R.'s summary of the Veteran's symptoms 
of PTSD and other medical conditions is generally consistent with 
the other medical evidence of record, including his private 
treatment records and VA and private psychological evaluations 
prior to his death.  It is also consistent with the competent lay 
evidence of record, including both the Veteran's statements prior 
to his death and the appellant's statements as to his observable 
symptoms of PTSD during the January 2005 psychological 
evaluations and at the October 2010 Travel Board hearing.  

Additionally, the appellant has submitted an amended certificate 
of death, issued in October 2009.  This amendment lists the same 
immediate and underlying causes of death, namely, cardio 
respiratory arrest, brain tumor, brain edema, and coronary artery 
disease.  However, the other significant conditions contributing 
to the Veteran's cause of death are amended to appear as atrial 
fibrillation, dementia, and PTSD.  Notably, both the original and 
amended certificate of death were issued by Dr. A.D., one of the 
two physicians who provided terminal care to the Veteran, or from 
February 2005 through his death in March 2005.  

The certificate of death does not indicate any rationale for this 
amendment.  However, the appellant testified in October 2010 that 
she asked Dr. A.D. to consider amending the death certificate 
based on her reports of her life with the Veteran, as well as a 
review of several articles that the appellant had obtained in her 
research.  She referred to unspecified official military sites 
where purported military doctors linked PTSD to cancers, high 
blood pressure, and other coronary problems that lead to heart 
attack.  The appellant testified that Dr. A.D. took an extended 
time to review the available information.  The Board notes that 
Dr. A.D. has specialized knowledge and expertise as a trained 
medical professional, and there is no indication that the 
amendment of the Veteran's death certificate is based on any 
inaccurate evidence.  Moreover, Dr. A.D.'s amendment of the death 
certificate is consistent with Ms. D.R.'s opinion as to the 
effect of PTSD on the Veteran's overall health, to include a 
higher rate of cardiac problems including hypertension as 
documented in medical and psychological literature.  The 
appellant testified that she did not show Ms. D.R.'s prior letter 
to Dr. A.D., and that neither of them knew of the other's 
conclusions, as she did not want their opinions to be tainted.  

In addition, the Veteran refers to a link on VA's website 
indicating that PTSD is linked to structural and neurochemical 
changes in the central nervous system, which may have a direct 
biological effect on health, which may include vulnerability to 
hypertension and atherosclerotic heart disease.  She states that 
the site further indicates that PTSD is associated with 
significant behavioral health risks, including smoking, poor 
nutrition, anger, and hostility; which usually involve a variety 
of bodily systems including the cardiovascular, pulmonary, 
neurological, and gastrointestinal systems.  Further, the 
appellant states that the site indicates that PTSD is under-
recognized by practitioners and, as with other anxiety disorders 
and depression, most patients with PTSD are not properly 
identified or offered education counseling, or referrals for 
mental health evaluation.  See September 2006 notice of 
disagreement.  While this exact site is no longer online, these 
statements are consistent with the medical literature summarized 
by Ms. D.R.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (a 
medical article "can provide important support when combined 
with an opinion of a medical professional" if it discusses 
generic relationships with a degree of certainty such that, under 
the facts of a specific case, there is at least "plausible 
causality" based upon objective facts).

In summary, two private opinions by medical professionals, 
including the amended certificate of death, support the existence 
of a causal relationship between the Veteran's service-connected 
PTSD and the cardio respiratory arrest that immediately caused 
his death.  The Board notes that the appellant has indicated that 
the Veteran's long-term treating physician, Dr. M.B., was "taken 
aback" and did not know about the Veteran having any PTSD, and 
he apparently did not respond to her request for an opinion 
relating the Veteran's PTSD to his cause of death.  See January 
2006 letter to Dr. M.B.  However, there is no negative opinion 
from Dr. M.B., or from any other medical professional.  As such, 
resolving all reasonable doubt in the appellant's favor, the 
medical evidence of record establishes that the Veteran's 
service-connected PTSD contributed materially to cause his death.  
Accordingly, service connection is warranted for the cause of the 
Veteran's death.

The Board will now turn to the appellant's application for burial 
benefits.  Under certain circumstances, VA will pay an allowance 
for the burial and funeral expenses of a veteran, including the 
cost of transporting the body to the place of burial, as well as 
a plot and interment allowance.  38 U.S.C.A. § 2302; 38 C.F.R. § 
3.1600.  A claim for burial and funeral expenses where the 
veteran's death is not service-connected, under 38 C.F.R. § 
3.1600(b), or for a plot or interment allowance, under 38 C.F.R. 
§ 3.1600(f), must be received within two years after the 
permanent burial or cremation of the veteran.  However, this time 
limit does not apply to a claim for a burial allowance under 38 
C.F.R. § 3.1600(a), or where the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 2304; 38 C.F.R. § 
3.1601(a). 

Here, the appellant's claim for burial benefits was received in 
July 2008, more than two years after the burial of the Veteran.  
The RO denied this claim because it determined that the Veteran's 
cause of death was not service-connected and, therefore, the 
appellant's claim was not timely filed.  



	(CONTINUED ON NEXT PAGE)



However, as the Board decides herein that the Veteran's death was 
service-connected, the time limit does not apply.  Therefore, the 
appellant is entitled to service-connected burial benefits. 



ORDER

Service connection for the cause of the Veteran's death is 
granted.

Entitlement to service-connected burial benefits is granted, 
subject to applicable VA statutes and regulations concerning 
monetary payments.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


